research corporation petitioner v commissioner of internal revenue respondent docket no filed date p is a corporation exempt from tax under sec_501 since the inception of that rule in p had paid unrelated_business_income_tax for and in p established an employee_pension_plan upon termination of the plan in a direct transfer of dollar_figure was made from the plan to a replacement plan pursuant to sec_4980 thereafter p received a rever- sion of dollar_figure in cash and property p reported a rever- sion amount of dollar_figure and paid dollar_figure as excise_tax pursu- ant to sec_4980 sec_4980 imposes an excise_tax of of the amount of any employer_reversion from a qualified_plan pursuant to sec_4980 the term ‘qualified plan’ means any plan meeting the requirements of sec_401 or sec_403 other than- a a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a p argues it has at all times been exempt from tax under i r c subtit a therefore the rever- sion was not received from a qualified_plan and it is exempt from excise_tax r argues that p was taxed on unrelated busi- ness income and has not at all times been exempt from tax under i r c subtit a therefore the reversion is from a qualified_plan and is subject_to excise_tax under sec_4980 held p has at all times been exempt from tax under i r c subtit a and is not liable for the excise_tax imposed by sec_4980 held further we lack jurisdiction to award p a refund of its overpayment of excise_tax verdate 0ct jun jkt po frm fmt sfmt v files research sheila research corp v commissioner john frederick daniels iii for petitioner annie lee and peter james gavagan for respondent opinion haines judge respondent determined a deficiency of dollar_figure in petitioner’s federal excise_tax for the issues for decision after concessions are whether peti- tioner is liable for excise_tax under sec_4980 for on a reversion received from an employee_pension_plan and if we find that petitioner is not liable for excise_tax under sec_4980 whether petitioner is entitled to an overpay- ment credit or refund background the parties submitted this case fully stipulated pursuant to rule the parties’ stipulation of facts with attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner was a new york cor- poration with its principal_place_of_business in tucson arizona petitioner is a nonprofit corporation incorporated in new york in and authorized to do business in arizona peti- tioner is and has been since the enactment of the income_tax exempt from federal_income_tax under what is now sec_501 petitioner was classified as a private founda- tion pursuant to a ruling letter from the internal_revenue_service irs dated date thereafter petitioner was reclassified as a sec_4942 operating private founda- tion pursuant to a ruling letter from the irs dated date in petitioner established the research corporation employees pension_plan plan the plan has been amended and restated from time to time and has received favorable determination letters from respondent on date petitioner sent a private_letter_ruling request pursuant to revproc_99_4 1999_1_cb_115 to respondent with respect to the taxability under sec_511 and sec_4980 of an asset unless otherwise indicated all section chapter subchapter part and subtitle references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar verdate 0ct jun jkt po frm fmt sfmt v files research sheila united_states tax_court reports reversion to the plan_sponsor upon termination of a defined_benefit_plan on date petitioner provided to respondent a postconference submission of additional information pursuant to revproc_2000_4 2000_1_cb_115 with respect to its date private_letter_ruling request petitioner also withdrew its request with respect to sec_4980 in an date letter to respondent respondent issued a private_letter_ruling on date to petitioner in which he determined that the reversion of assets from the plan to petitioner would not constitute unrelated_business_taxable_income ubti under sec_512 on date respondent issued petitioner a favorable determination_letter with respect to the plan’s qualification under sec_401 upon termination four days later respondent issued another favorable determination_letter with respect to the qualification of the plan clarifying some issues and superseding his prior date determina- tion letter the plan terminated on date at the time of its termination the plan held a potential gross reversion of dollar_figure the plan made a direct transfer of of the gross reversion dollar_figure to a qualified_replacement_plan under sec_4980 known as the research corporation employees’ replacement pension_plan and transferred the remainder of the assets making up the reversion dollar_figure to petitioner having withdrawn its ruling_request on the sec_4980 issue on date petitioner filed a form_5330 return of excise_taxes related to employee benefit plans that reported a reversion amount received from the employee_benefit_plan of dollar_figure and included a payment of dollar_figure in excise_taxes pursuant to sec_4980 in an attachment to the form_5330 petitioner asserted that because it had at all times been exempt from tax under subtitle a it was not sub- ject to excise_tax on the entire reversion pursuant to sec_4980 and c a however petitioner also stated on the attachment to form for purposes of this submission however research corporation accepts that a portion of reversion is subject_to the sec_4980 ‘to the extent’ research corporation has been subject_to ubit unrelated_business_income_tax based upon the proportion of ubti verdate 0ct jun jkt po frm fmt sfmt v files research sheila research corp v commissioner received by research corporation in comparison to its other income petitioner based its calculation that only dollar_figure of the total reversion of dollar_figure was subject_to the sec_4980 excise_tax upon a ratio of unrelated_business_taxable_income reported in all years over total income it received for the years through respondent on date issued a statutory_notice_of_deficiency to petitioner in which he determined that petitioner had underreported the amount of the reversion subject_to sec_4980 excise_tax by dollar_figure and accord- ingly was liable for a deficiency in excise_tax of dollar_figure and a failure to pay addition_to_tax pursuant to sec_6651 of dollar_figure i burden_of_proof discussion as a general_rule the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 respondent argues that petitioner has conceded it is liable for the excise_tax under sec_4980 by submitting form_5330 reporting a reversion subject_to tax of dollar_figure and paying an excise_tax of dollar_figure we do not view either the submission of form_5330 or the statement as a conces- sion we note that all concessions are subject_to the court’s discretionary review and may be rejected in the interests of justice see 67_tc_599 if the submission of the form_5330 and the statement contained therein can be viewed as a con- cession we reject it petitioner has maintained throughout this proceeding in its petition and its briefs that it is not subject_to excise_tax for and petitioner reported ubti and paid tax thereon for and petitioner filed forms 990-t exempt_organization business income_tax return reporting a total of dollar_figure of unrelated_debt-financed_income udfi upon which it paid unrelated busi- ness income_tax respondent concedes that during all periods in which contributions were made to the plan petitioner received no tax_benefit because of its exempt status under sec_501 and because petitioner made no contributions to the plan in any period in which petitioner re- ceived ubti or udfi the statutory_notice_of_deficiency was issued more than years after petitioner filed its form_5530 the statute_of_limitations is an affirmative defense that must be specifically plead- ed petitioner did not raise the statute_of_limitations as an affirmative defense in its pleadings for the taxable_year at issue accordingly we find that petitioner has waived that defense see rule respondent calculated the underreported amount by subtracting the dollar_figure petitioner re- ported as a reversion from the dollar_figure reversion actually received respondent has conceded that petitioner is not liable for the sec_6651 addition_to_tax verdate 0ct jun jkt po frm fmt sfmt v files research sheila united_states tax_court reports ii whether petitioner is liable for excise_tax under section a sec_4980 congress enacted sec_4980 as part of the tax_reform_act_of_1986 pub_l_no sec stat pincite to impose an excise_tax on any assets reverting to an employer maintaining a qualified_plan an employer rever- sion is the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan sec_4980 a tax_rate of applies to an employer_reversion unless the employer establishes a qualified_replacement_plan before receiving the reversion sec_4980 there is no dispute that petitioner established a qualified_replacement_plan pursuant to sec_4980 therefore if the tax applies to petitioner’s reversion the tax_rate is reduced to sec_4980 d a the excise_tax is imposed only on employer reversions from qualified_plan s the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a sec_4980 the meaning of the emphasized language is in dispute petitioner claims that its plan is not a qualified_plan as that term is defined in sec_4980 because peti- tioner has been exempt from tax under subtitle a at all times during its existence as a result petitioner maintains that it is not liable under sec_4980 for the excise_tax on the reversion the plan respondent claims that the plan is a qualified_plan because petitioner paid unrelated_business_income_tax for the years and because the tax on unre- lated business income is a tax under subtitle a respondent contends that petitioner has not at all times been exempt from tax under subtitle a it received upon termination of for a plan to qualify as a replacement plan of the active participants in the termi- nated plan who remain as the employer’s employees after the termination must be active par- ticipants in the replacement plan sec_4980 and in general there must be a direct transfer from the terminated plan to the replacement plan of at least of the maximum amount the employer could receive as an employer_reversion without regard to the increased tax_rate provisions of sec_4980 sec_4980 verdate 0ct jun jkt po frm fmt sfmt v files research sheila research corp v commissioner this court is presented with a case of first impression whether a sec_501 organization’s employee_pension_plan becomes a qualified_plan for purposes of sec_4980 if the organization pays tax on unrelated_business_income b statutory interpretation the supreme court has held that ‘in any case of statu- tory construction its analysis begins with the lan- guage of the statute and where the statutory lan- guage provides a clear answer it ends there as well’ 530_us_238 quoting 525_us_432 similarly the supreme court has stated that where the language of an enactment is clear and construction according to its terms does not lead to absurd or impracticable consequences the words employed are to be taken as the final expression of the meaning intended 278_us_269 thus we look to the specific language of the statute to determine whether it is clear and unambiguous both respondent and petitioner argue that sec_4980 is clear and unambiguous however it is the application of the statute upon which they disagree we agree that the statute is clear and unambiguous thus the issue before us is whether petitioner has at all times been exempt from tax under subtitle a c whether petitioner has at all times been exempt from tax under subtitle a chapter subchapter_f of subtitle a titled exempt_organizations contains a number of provisions relevant to our inquiry petitioner is and has been at all times an organization exempt from income_tax before and after the enactment of sec_501 sec_501 provides that a sec_501 organization shall be exempt from taxation under this subtitle subtitle a unless such exemption is denied under sec_502 or sec_503 sec_502 and sec_503 are inapplicable in this case furthermore sec_501 pro- vides that an organization_exempt_from_taxation under subsection a shall be subject_to tax to the extent provided in parts ii iii and vi of this subchapter verdate 0ct jun jkt po frm fmt sfmt v files research sheila united_states tax_court reports but notwithstanding parts ii iii and vi of this subchapter shall be considered an organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes part iii of subchapter_f is the only part relevant to our inquiry as it sets forth the rules for taxation of ubti income from unrelated debt-financed_property sec_511 imposes a tax on the ubti of an organization described in sec_501 sec_512 defines ubti as the gross_income derived by an exempt_organization from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_514 provides that is included in ubti under sec_512 and as such is subject_to the unrelated_business_income_tax provided by sec_511 for and petitioner reported ubti and paid tax thereon and for and petitioner reported udfi and paid unrelated_business_income_tax thereon respondent argues that petitioner has paid unrelated_business_income_tax under sec_511 sec_512 and sec_514 and that such payment of tax is a tax under subtitle a therefore respondent con- tends that petitioner is not an employer who has at all times been exempt from tax under subtitle a as is required by sec_4980 with respect to sec_501 respondent argues that the present case is not a revocation case the service is not seeking to revoke petitioner’s tax-exempt status under section c rather at issue is the imposition of the excise_tax pursuant to section which is contained in subtitle d therefore sec_501 irrelevant moreover respondent claims that sec_501 is inapplicable to sec_4980 which deals with excise not income_tax and explicitly and clearly is concerned with whether the organization has ever not been exempt from tax under sub- title a is we disagree we find that sec_501 is directly on point and relevant to our inquiry into whether petitioner has at all times been an organization exempt from tax under subtitle a we also disagree with respondent’s reading of sec_501 respondent would like us to ignore the plain language of sec_501 which provides that a sec_501 organization shall be subject_to tax to the extent it has ubti but notwithstanding any unrelated busi- verdate 0ct jun jkt po frm fmt sfmt v files research sheila research corp v commissioner ness income_tax paid the organization shall be considered an organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes emphasis added sec_4980 is a law which refers to organizations exempt from tax under subtitle a ie income taxes respondent argues that sec_501 deals only with whether an organization will maintain its tax-exempt status for purposes of subchapter_f we disagree congress did not limit sec_501 to laws under sub- chapter f chapter or even subtitle a sec_501 refers to any law which includes the entire code sec_501 helps inform our understanding of sec_4980 by explaining when an organization is considered exempt from tax under subtitle a we also disagree with respondent’s interpretation of sec_4980 the statute provides that the term quali- fied plan means any plan meeting the requirements of sec_401 or sec_403 other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a emphasis added respondent con- tends that the statute requires us to find whether petitioner has ever not been exempt from tax under subtitle a the statute is worded in the positive not in the negative as respondent contends nevertheless we find that petitioner has never not been exempt from tax under subtitle a because of the effect of sec_501 moreover the statute does not require us to determine whether the employer has ever paid a tax under subtitle a rather it requires us to determine whether the employer has always been considered exempt from tax under subtitle a it is a very important distinction given congress’ enactment of sec_501 petitioner argues that respondent’s interpretation of the relevant language in sec_4980 if applied to the identical language in other statutes would create an absurd result we agree it is a well-established canon of statutory interpretation that ‘identical words used in different parts of the same act are intended to have the same meaning ’ 508_us_439 quoting 508_us_152 a number of other statutes apply to an organization exempt from tax under subtitle a sec_6672 imposes a verdate 0ct jun jkt po frm fmt sfmt v files research sheila united_states tax_court reports penalty on any person who is required to collect truthfully account for and pay over a tax imposed by the code and willfully fails to do so however no penalty is imposed by subsection a on any unpaid volunteer member of any board_of trustees or directors of an organization exempt from tax under subtitle a if such member serves in an honorary capacity does not participate in day to day or financial oper- ations and does not have actual knowledge of the failure on which such penalty is imposed sec_6672 emphasis added adopting respondent’s interpretation of sec_4980 would mean that a voluntary board member of a sec_501 organization who otherwise meets the requirements of sec_6672 would still be liable for the penalty under sec_6672 if the sec_501 organization incurred ubti during the years in question we find such an outcome to be at odds with the purpose of the statute similarly sec_457 provides that any amount of com- pensation deferred under an eligible_deferred_compensation_plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the tax- able year in which such compensation or other income is paid or otherwise made available to the participant or other bene- ficiary in the case of a plan of an eligible_employer described in subsection e b an eligible_employer means any organization other than a governmental_unit exempt from tax under this subtitle sec_457 emphasis added sec_457 is part of subtitle a applying respondent’s interpretation of sec_4980 to sec_457 would lead to a result in which sec_501 organiza- tions would become ineligible for sec_457 deferred com- pensation plans upon receiving ubti we find that petitioner is an organization that has at all times been exempt from tax under subtitle a therefore petitioner’s plan is not a qualified_plan for purposes of sec_4980 and petitioner is not liable for the excise_tax there- under d legislative_history respondent alternatively argues that petitioner is not eligible for the exception under sec_4980 because verdate 0ct jun jkt po frm fmt sfmt v files research sheila research corp v commissioner of the following statement of legislative_history the agree- ment provides that the excise_tax does not apply to a rever- sion to an employer that has at all times been tax-exempt of course this exception does not apply to the extent that such employer has been subject_to unrelated_business_income_tax or has otherwise derived a tax_benefit from the qualified_plan h_r conf rept no vol ii at ii-483 1986_3_cb_1 having found that sec_4980 is unambiguous we do not rely on the legisla- tive history in making our decision however since respondent has raised legislative_history in his briefs we will briefly address its relevance or rather than respondent argues that because the above-quoted state- ment uses the word and congress intended that anytime an organization has been subject_to unrelated_business_income_tax it is automatically ineligible for the sec_4980 exception we do not agree with respondent’s argument respondent ignores the phrase to the extent that phrase limits the application of the legisla- tive history to a specific set of facts when coupled with the phrase or has otherwise the legislative_history addresses a set of facts where the tax-exempt_organization whether it incurred unrelated_business_income_tax or not derived a tax_benefit from the qualified_plan respondent has conceded that petitioner did not derive a tax_benefit from the plan in any event as we have previously discussed the statute is clear that an organization exempt from tax under subtitle a ie petitioner is exempt from excise_tax under sec_4980 respondent’s argument raises facts not present in our case and should be left to a future determination in which such facts are at issue we find that the plan is not a qualified_plan for purposes of sec_4980 and petitioner is not liable for the excise_tax thereunder iii whether petitioner is entitled to an overpayment credit or refund having found that petitioner is not liable for the excise_tax under sec_4980 we now must turn to the issue of see 469_us_70 n 110_tc_236 aff’d without published opinion 198_f3d_248 6th cir verdate 0ct jun jkt po frm fmt sfmt v files research sheila united_states tax_court reports whether petitioner is entitled to an overpayment credit or refund for its payment of dollar_figure in excise_taxes under sec_4980 the tax_court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by statute sec_7442 320_us_418 this court is authorized to redetermine the amount of a deficiency for a taxable_period as to which the commissioner issued a notice_of_deficiency and the taxpayer timely petitioned the court for review see sec_6212 sec_6213 and sec_6214 this court also has jurisdiction to determine the amount of any overpayment a taxpayer made for a year that is properly before the court on a peti- tion to redetermine a deficiency sec_6512 if the court determines that there is an overpayment and further deter- mines the amount of the overpayment that is refundable in accordance with sec_6512 the overpayment amount thus determined shall when the decision of the tax_court has become final be credited or refunded to the taxpayer sec_6512 although we have determined that an overpayment exists our jurisdiction to order a refund_or_credit of an overpayment is limited and depends upon when the taxes were paid see sec_6511 and b b 516_us_235 under sec_6512 we may order the credit or refund of an overpayment only if one of three condi- tions is met the first condition set out in sec_6512 is that the tax be paid after the mailing of the notice_of_deficiency which did not occur here petitioner made its dollar_figure payment on date and the notice_of_deficiency was mailed on date sec_6512 overpayment determined by tax_court - limit on amount of credit or refund -no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency- verdate 0ct jun jkt po frm fmt sfmt v files research sheila research corp v commissioner the second condition set out in sec_6512 allows a credit or refund of an overpayment if a claim_for_refund deemed filed on the date the notice_of_deficiency was mailed would have constituted a timely claim_for_refund of the overpaid amount under applicable limitations periods prescribed in sec_6511 c or d since petitioner did not seek a refund before filing its petition for purposes of sec_6512 its claim is deemed filed on the date of the notice_of_deficiency date sec_6512 directs the court’s attention to sec_6511 which in turn instructs the court to apply either a three-year or a two-year look-back period sec_6512 limits this court’s jurisdiction to credit or refund an overpayment of taxes to taxes paid in either the three-year period or two-year period immediately preceding the date of the notice_of_deficiency depending on whether the taxpayer qualifies for the three-year or two-year look-back period prescribed by sec_6511 a taxpayer qualifies for the three-year look-back period if the taxpayer filed a claim_for_refund within three years of the date the taxpayer filed its return petitioner’s claim is deemed filed on date the date of the notice_of_deficiency more than three years after petitioner filed its form_5330 on date thus petitioner does not qualify for the three-year look-back period a taxpayer qualifies for the two-year look-back period if the taxpayer did not file its claim_for_refund within three years of the date the taxpayer filed its return petitioner qualifies for the two-year look-back period however since petitioner paid its tax on date more than two years before the filing of the notice_of_deficiency we are fore- closed from issuing a credit or refund of the overpayment of taxes thus the deemed claim under sec_6512 offers no benefit to petitioner the third condition set out in sec_6512 applies where an actual claim_for_refund which is timely under sec_6511 has been filed before the mailing of the notice_of_deficiency and either has not been disallowed or if dis- allowed was or could have been the basis of a timely refund_suit as of the date of the notice_of_deficiency in such cir- cumstances any credit or refund is limited to taxes paid sec_6511 and d is not relevant to our inquiry verdate 0ct jun jkt po frm fmt sfmt v files research sheila united_states tax_court reports within the periods specified in sec_6511 c or d and before the date of the notice_of_deficiency petitioner filed its claim_for_refund as part of its petition on date after the mailing of the notice_of_deficiency we conclude that we lack jurisdiction to award petitioner a refund of its overpayment of excise_tax in reaching our holdings we have considered all argu- ments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner as to the excise_tax but not as to the overpayment or refund f verdate 0ct jun jkt po frm fmt sfmt v files research sheila
